DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments dated 01 December 2020.  Claims 1-21 are pending in the application.  Claims 1, 2, 4, 6, 9, 12-15, 18-20 have been amended by applicant.  Claim 21 has been added by applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2015/093405 A1) in view of Brust et al. (US 2017/0081536 A1).
The examiner notes to applicant that United States Patent Application Publication No. 2016/0303879 A1 was used in the rejection below and as a translation for WO 2015/093405 A1. Upon request, a full English translation of the WO 2015/093405 A1 reference can be made available to applicant.
With respect to claim 1, Yamada discloses a system for printing at least one stretchable ink directly on a semi-rigid thermoformable substrate to be subject to a subsequent thermoforming process so as to form a thermoformed object having a semi-rigid shape, the semi-rigid thermoformable substrate comprising a first surface and a second surface opposite the first surface, the system comprising: 
an unwinder (Fig. 6, element 100); 
a printing module (Fig. 6, element 107); and, 
a rewinder (Fig. 6, element 101), 
wherein, the unwinder (Fig. 6, element 100) is arranged to feed the thermoformable substrate (Fig. 6, element 4; paragraphs 0055-0056) from a first roll into the printing module (paragraph 0082), 
wherein the printing module (Fig. 6, element 107) comprises at least one printhead (Fig. 6, elements 32a-32d) arranged to deposit a first portion of the 
a flood coater (Fig. 6, element 110) arranged to deposit a coating layer on a portion of the first surface of the thermoformable substrate (paragraph 0092), and 
wherein, the rewinder (Fig. 6, element 101) is arranged to receive the thermoformable substrate and form the thermoformable substrate into a second roll (paragraph 0082).
However, at paragraph 0056, Yamada fails to define a specific thickness limitation to the transparent film.
Brust discloses well known inkjet printing methods on various substrates (paragraphs 0008-0009) where “Particularly useful substrates are flexible substrates that are composed of poly (ethylene terephthalate) such as biaxially oriented poly (ethylene terephthalate) (PET) films.  These PET films, ranging in dry thickness of at least 50µm and up to and including 200µm” (paragraphs 0347-0348, i.e. “semi-rigid thermoformable substrate”).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the “useful substrates” disclosed by Brust in the inkjet printing apparatus of Yamada.  The motivation for doing so would have been “Some particularly useful substrates are in the form of continuous flexible webs or films that can be unrolled from a stock roll, ink jet printed to apply an ink jettable and UV-curable composition followed by other treatments and then rolled up for shipment or later use in roll-to-roll manufacturing processes” (paragraph 0349).

With respect to claim 2, Yamada in view of Brust, as applied to claim 1 above disclose the first surface (Yamada at Fig. 1, element 4) comprises an image (Yamada at Fig. 1, element 6) formed from the at least one stretchable ink (Yamada at paragraph 0091).
With respect to claim 3, Yamada in view of Brust, as applied to claim 1 above disclose the coating layer (Yamada at Fig. 1, element 7) comprises a stretchable ink (Yamada at paragraphs 0071, 0072, 0074, 0092).
With respect to claim 4, Yamada in view of Brust, as applied to claim 1 above disclose the first surface (Yamada at Fig. 1, element 4) comprises an image (Yamada at Fig. 1, element 6) formed from the at least one stretchable ink (Yamada at paragraph 0091), the coating layer (Yamada at Fig. 1, element 7) comprises a stretchable ink (Yamada at paragraph 0074, i.e. “any other layers”), and the image and the coating layer are applied to the portion of the first surface on the basis that the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) including the image and the coating layer will be subject to a subsequent thermoforming process (Yamada at Fig. 6, element 113) to form a thermoformed object (Brust at paragraph 0349) having a semi-rigid shape.

With respect to claim 6, Yamada in view of Brust, as applied to claim 1 above disclose the printing module further comprises: at least one first full width printhead array (Yamada at Fig. 6, elements 32a-32d) arranged to deposit a first portion of a stretchable ink on the first surface of the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) to form an image (paragraph 0085); at least one first radiation curing device (Yamada at Fig. 6, element 104); at least one second radiation curing device (Yamada at Fig. 6, element 113); the at least one first radiation curing device is positioned between the at least one first full width printhead array and the flood coater (Yamada at Fig. 6, element 110); and, the flood coater is positioned between the at least one first radiation curing device and the at least one second radiation curing device.
With respect to claim 7, Yamada in view of Brust, as applied to claim 4 above disclose the coating layer (Yamada at Fig. 1, element 7) partially covers the image or the coating layer fully covers the image (Yamada at Fig. 1, element 6).
With respect to claim 8, Yamada in view of Brust, as applied to claim 6 above disclose the coating layer (Yamada at Fig. 1, element 7) partially covers the image or the coating layer fully covers the image (Yamada at Fig. 1, element 6).

With respect to claim 10, Yamada in view of Brust, as applied to claim 9 above disclose the coating layer (Yamada at Fig. 1, element 7) partially covers the base layer and the image, or the coating layer fully covers the base layer (Yamada at Fig. 1, element 5) and the image (Yamada at Fig. 1, element 6).
With respect to claim 11, Yamada in view of Brust, as applied to claim 1 above disclose each of the at least one stretchable ink (Yamada at paragraph 0086) is an ultraviolet radiation curable ink (Yamada at paragraph 0091).
With respect to claim 12, Yamada in view of Brust, as applied to claim 1 above disclose the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) is selected from the group consisting of: polyethylene terephthalate glycol-modified; polycarbonate; acrylic; polyvinyl chloride; acrylonitrile butadiene styrene; and, combinations thereof (Yamada at paragraph 0055 and Brust at paragraphs 0347-0348).
With respect to claim 13, Yamada in view of Brust, as applied to claim 1 above disclose the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) has a thickness of about 0.014 inches (Brust at paragraphs 0347-0348, i.e. about the same order of magnitude).
With respect to claim 14, Yamada in view of Brust, as applied to claim 4 above disclose the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) has a thickness of about 0.014 inches (Brust at paragraphs 0347-0348, i.e. about the same order of magnitude).

With respect to claim 16, Yamada in view of Brust, as applied to claim 9 above disclose the image (Yamada at Fig. 1, element 6) and the coating layer (Yamada at Fig. 1, element 7) are applied on the basis that the image and the coating layer will be affected by the subsequent thermoforming process (Yamada at Fig. 6, element 113).
With respect to claim 17, Yamada in view of Brust, as applied to claim 1 above disclose the image comprises a background layer (Yamada at Fig. 1, element 3a) and a foreground layer (Yamada at Fig. 1, element 3b; paragraphs 0052-0054), and the background layer, foreground layer and the coating layer (Yamada at Fig. 1, element 7) are applied on the basis that the background layer, the foreground layer and coating layer will be affected by the subsequent thermoforming process (Yamada at Fig. 6, element 113).
With respect to claim 21, Yamada in view of Brust, as applied to claim 1 above disclose the printing module (Yamada at Fig. 6, element 107) is adapted to receive the semi-rigid thermoformable substrate (Brust at paragraphs 0347-0348) and comprises at least one first full width printhead array (Yamada at Fig. 6, elements 32a-32d) arranged to deposit a first portion of the at least one stretchable ink (Yamada at paragraphs 0070, 0091) on the first surface (Yamada at Fig. 1, element 4) of the semi-rigid thermoformable substrate to form a base layer (Yamada at Fig. 9, W ink).
With respect to claims 18-20, see the rejections of claims 1-17 and 21 above.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 01 December 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada et al. (WO 2015/093405 A1) and Brust et al. (US 2017/0081536 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        01/19/2021